 Case 2:17-cv-08220-DMG-SK Document 79-3 Filed 12/06/19 Page 1 of 4 Page ID #:1974



1    HORTON, OBERRECHT, KIRKPATRICK & MARTHA
     Cheryl A. Kirkpatrick, Esq. (SBN 149906)
2    Peter C.L. Chen, Esq. (SBN 246720)
     3 Park Plaza, Suite 350
3    Irvine, CA 92614
     PH: (949) 251-5100
4    FX: (949) 251-5104
     Email: ckirkpatrick@hortonfirm.com / pchen@hortonfirm.com
5

6    Attorneys for Defendant Corona Seeds, Inc.
7

8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10

11    Agricola Cuyuma SA;                         CASE NO. 2:17-cv-8220 DMG (SKx)
      Corporacion Agricola Vinasol SAC;
12                                                CORONA SEEDS, INC.’S REPLY TO
                         Plaintiffs,              PLAINTIFFS’ OBJECTION TO
13    v.                                          DEFENDANT’S REQUEST FOR
                                                  JUDICIAL NOTICE
14    Corona Seeds, Inc.;
                                                  [Filed Concurrently with Reply to
15                       Defendant.               Opposition to Motion and Motion for
                                                  Summary Judgment, of Alternatively,
16                                                Partial Summary Judgment; Reply to
                                                  Plaintiffs’ Additional Facts; Reply to
17                                                Plaintiffs’ Disputed Facts; Evidentiary
                                                  Objections; Declaration of Peter C.L.
18                                                Chen]
19                                                District Judge: Hon. Dolly M. Gee
20                                                Date: December 20, 2019
                                                  Time: 3:00 p.m. th
21                                                Courtroom: 8C, 8 Floor
22                                                Complaint Served: December 21, 2017
                                                  Current Trial Date: February 11, 2020
23
                                                  Judge: Hon. Dolly M. Gee
24                                                Magistrate: Hon. Steve Kim
25

26

27
           TO THE COURT, ALL PARTIES, AND TO THEIR ATTORNEYS OF
28
     RECORD:
                                               1
     CORONA SEEDS, INC.’S REPLY TO PLAINTIFFS’ OBJECTIONJ TO REQUEST FOR JUDICIAL NOTICE
 Case 2:17-cv-08220-DMG-SK Document 79-3 Filed 12/06/19 Page 2 of 4 Page ID #:1975



1
        1. THE COURT SHOULD TAKE JUDICIAL NOTICE OF THE
2
           DOCUMENTS CORONA SEEKS TO INTRODUCE
3
           Corona Seeds, Inc. (“CORONA”) submitted three documents for this Court to
4
     judicially notice in support of its moving papers. Despite PLAINTIFFS’ claims to the
5
     contrary, these documents are relevant to the facts of this case. Exhibits “A” and “B” are
6
     documents that are published by the Peruvian government for its produce companies.
7
     These documents discuss proper procedures for managing peas. These are documents
8
     that were readily available to PLAINTIFFS and contain information that PLAINTIFFS
9
     had access to. Notably, page 7 to Exhibit “A” states that a grower should perform a
10
     germination test prior to planting. That is highly relevant and is a pertinent issue in this
11
     lawsuit. Similarly, Exhibit “A” discusses planting techniques, which is an issue in this
12
     lawsuit because, as discussed at length in the moving papers, a multitude of factors affect
13
     real-world germination, including planting techniques.
14
           In addition, Exhibit “B” provides information on cultivation practices can affect
15
     rotting of pea crops in Peru. This again goes to Plaintiffs’ planting techniques, as any
16
     cultivation errors, harvest issues, packing, and post-packing transportation are entirely
17
     unrelated to the seed itself. Furthermore, Exhibit “C” provides useful information for this
18
     Court in assessing the hundreds of factors beyond germination that determine a crop’s
19
     success. These are all pertinent issues in this lawsuit and the Court should take judicial
20
     notice of such documents. Federal Rules of Evidence § 201.
21

22   DATED: December 6, 2019                 HORTON, OBERRECHT, KIRKPATRICK &
                                             MARTHA
23

24

25
                                             By: _________________________________
26                                                Cheryl A. Kirkpatrick
                                                  Peter C.L. Chen
27
                                                  Attorneys for Corona Seeds, Inc.
28


                                               2
     CORONA SEEDS, INC.’S REPLY TO PLAINTIFFS’ OBJECTIONJ TO REQUEST FOR JUDICIAL NOTICE
 Case 2:17-cv-08220-DMG-SK Document 79-3 Filed 12/06/19 Page 3 of 4 Page ID #:1976



1
                                      PROOF OF SERVICE
2    STATE OF CALIFORNIA, COUNTY OF ORANGE
3          I am employed in the County of Orange, State of California. I am over the age of
4
     18 and not a party to the within action. My business address is: HORTON,
     OBERRECHT, KIRKPATRICK & MARTHA, 3 Park Plaza, Suite 350, Irvine,
5    California 92614.
6
            On December 6, 2019, I served the foregoing document described as: Corona
7    Seed, Inc.’s Reply to Plaintiffs’ Objection to Defendant’s Request for Judicial Notice,
     on all interested parties in this action by placing a true copy thereof enclosed in sealed
8    envelopes addressed as stated on the attached service list:
9    [ ] BY MAIL – I deposited such envelope in the mail at Irvine, California. The
10
     envelope was mailed with postage thereon fully prepaid. I am “readily familiar” with the
     firm’s practice of collection and processing correspondence for mailing. Under that
11   practice it would be deposited with the U.S. Postal Service on that same day with
12
     postage thereon fully prepaid at Irvine, California in the ordinary course of business. I
     am aware that on motion of the party served, service is presumed invalid if postal
13   cancellation date or postage meter date is more than (1) day after the date of deposit for
14
     mailing in affidavit.

15   [ X ] BY ELECTRONIC TRANSMISSION – I transmitted a PDF version of this
16
     document by electronic mail to the party(s) identified on the attached service list using
     the e-mail address(es) indicated.
17

18
     [ ] BY OVERNIGHT DELIVERY – I deposited such envelope for collection and
     delivery by Federal Express with delivery fees paid or provided for in accordance with
19   ordinary business practices. I am “readily familiar” with the firm’s practice of collection
20   and processing packages for overnight delivery by Federal Express. They are deposited
     with a facility regularly maintained by Federal Express for receipt on the same day in the
21   ordinary course of business.
22
     [ X ] (Federal) I declare that I am employed in the office of a member of the bar of
23   this Court at whose direction the service was made.
24
           Executed on December 6, 2019, at Irvine, California.
25

26

27
                                                       Crystal Thompson
28


                                               3
     CORONA SEEDS, INC.’S REPLY TO PLAINTIFFS’ OBJECTIONJ TO REQUEST FOR JUDICIAL NOTICE
 Case 2:17-cv-08220-DMG-SK Document 79-3 Filed 12/06/19 Page 4 of 4 Page ID #:1977



1
                                        SERVICE LIST
2
     Agricola Cuyuma SA v. Corona Seeds, Inc., et al.
3
     United States District Court Central District of California: 2:17-cv-8220 DMG (SKx)
4
     Panda Kroll, Esq.                             Co-Counsel for Defendant Corona
5
     Law Offices of Panda Kroll                    Seeds, Inc.
6    5999-B Ridgeview Street
     Camarillo, CA 93012
7
     Phone: (805) 764-0315; Fax: (805) 764-0339
8    Email: pkroll@pandakrollesq.com
     Bruce Alan Finck, Esq.                        Counsel for Defendant Corona Seeds,
9
     BENTON, ORR, DUVAL &                          Inc.
10   BUCKINGHAM
     39 N. California Street
11
     Ventura, CA 93001
12   Phone: (805) 648-5111; Fax: (805) 648-7218
     Email: bfinck@bentonorr.com
13
     Brian Nomi, Esq.                              Co-Counsel for Plaintiffs Agricola
14   Law Office of Brian Nomi                      Cuyuma SA and Corporacion Agricola
     215 E. Daily Drive, Suite 28                  Vinasol S.A.C.
15
     Camarillo, CA 93010
16   Phone: (805) 444-5960
     Fax: (805) 357-5333
17
     Email: briannomi@yahoo.com
18   Eduardo Ayala Maura, Esq.                     Co-Counsel for Plaintiffs Agricola
     Ayala Law P.A.                                Cuyuma SA and Corporacion Agricola
19
     1390 Brickell Avenue, Suite 335               Vinasol S.A.C.
20   Miami, FL 33131
     Phone: (305) 570-2208
21
     Fax: (305) 305-7206
22   Email: eayala@ayalalawpa.com
23
     Dale Dorfmeier, Esq.                          Counsel for Crites Seed, Inc.
     PETRIE, LEATH, LARRIVEE &
24   O’ROURKE, LLP
25
     6051 N. Fresno Street, Suite 110
     Fresno, CA 93710
26   Tel: (559) 498-6522
27
     Email: ddorfmeier@pllolegal.com

28


                                               4
     CORONA SEEDS, INC.’S REPLY TO PLAINTIFFS’ OBJECTIONJ TO REQUEST FOR JUDICIAL NOTICE
